Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 29, 2006                                                                                        Clifford W. Taylor,
                                                                                                               Chief Justice

  128913                                                                                             Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
                                                                                                       Maura D. Corrigan
  NORMA R. BIERLEIN, Next Friend of                                                                  Robert P. Young, Jr.
  SAMANTHA C. BIERLEIN, a Minor, and                                                                 Stephen J. Markman,
                                                                                                                    Justices
  KIRT BIERLEIN, Conservator for
  SAMANTHA C. BIERLEIN, a minor,
            Plaintiffs-Appellants,
                                                                  SC: 128913
  v                                                               COA: 259519
                                                                  Saginaw CC: 96-013292-NI
  MARK SCHNEIDER and MARY SCHNEIDER,
             Defendants-Appellees.
  _________________________________________

              On order of the Chief Justice, the motion by plaintiffs-appellant for
  extension of the time for filing their brief and appendix is considered and it is
  GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 29, 2006                       _________________________________________
                                                                             Clerk